Citation Nr: 0026232	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a respiratory or lung condition as the 
result of VA hospitalization or medical or surgical treatment 
in October 1995 and/or December 1996.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right leg condition as the result of 
VA hospitalization or medical or surgical treatment in 
October 1995 and/or December 1996.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left leg condition as the result of 
VA hospitalization or medical or surgical treatment in 
October 1995 and/or December 1996.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a gastrointestinal or bowel condition 
as the result of VA hospitalization or medical or surgical 
treatment in October 1995 and/or December 1996.



REPRESENTATION

Veteran-Appellant represented by:     The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1998 
by the VA Medical and Regional Office Center (RO) in Sioux 
Falls, South Dakota.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate that the veteran currently has a right or left 
leg disability. 

2.  There is no competent medical evidence of record to 
demonstrate that the veteran's respiratory or lung 
disability, including chronic obstructive pulmonary disease, 
or gastrointestinal or bowel disorder, including peptic ulcer 
disease, was caused by VA medical treatment.

3.  There is no competent medical evidence of record to 
demonstrate that the veteran's preexisting right or left leg 
symptomatology, respiratory or lung symptomatology or chronic 
obstructive pulmonary disease, or gastrointestinal or bowel 
symptomatology or peptic ulcer disease increased in severity 
following VA hospitalization or medical or surgical treatment 
in October 1995 and December 1996.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151, for a respiratory or 
lung condition as the result of VA hospitalization or medical 
or surgical treatment in October 1995 and/or December 1996, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151, for a right leg 
condition as the result of VA hospitalization or medical or 
surgical treatment in October 1995 and/or December 1996, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151, for a left leg 
condition as the result of VA hospitalization or medical or 
surgical treatment in October 1995 and/or December 1996, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151, for a gastrointestinal 
or bowel condition as the result of VA hospitalization or 
medical or surgical treatment in October 1995 and/or December 
1996, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) 
provides as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The requirements for a well-grounded claim under 
38 U.S.C. § 1151 are, paralleling those generally set forth 
for establishing other service connection claims, as follows:  
(1) medical evidence of a current disability, or death; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability or death.  Jones v. West, 12 Vet. 
App. 460 (1999).  Additionally, because of the additional 
requirements imposed by 38 U.S.C. § 1151 as amended effective 
October 1, 1997, the medical nexus evidence of record must 
include some evidence that the additional disability was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or that an event was not 
reasonably foreseeable.

The veteran contends that, "due to" VA hospitalization or 
medical or surgical treatment in October 1995 and December 
1996, he now has the claimed disabilities.  In his claim in 
May 1998, he specifically contends that a "spray treatment" 
to his lungs by VA, which was designed to keep him from 
getting pneumonia, resulted in the onset of "severe 
respiratory/lung problems" of shortness of breath, 
occasional difficulty breathing, and occasional pain with 
hard breathing.  He also specifically contends that, 
following VA surgical treatment for an aneurysm in December 
1996, his calves and ankles have swollen, he has had 
difficulty walking, and his (unspecified) knee has 
experienced severe pain.  He contends that he has experienced 
gastrointestinal or bowel problems as a result of VA surgery 
for aortic aneurysm which was conducted in October 1995.

In this case, the evidence demonstrates that the veteran 
underwent abdominal aneurysm of the aorta repair in 1978, 
coronary artery bypass graft times two in 1988, thoracic 
aneurysm repair in 1989, thoracoabdominal aneurysm repair in 
October 1995, left common iliac artery aneurysm repair in 
October 1996, and left femoral to popliteal bypass with 
ligation of superficial femoral artery aneurysms in December 
1996.  

Chest X-rays in 1986 and 1987 resulted in the impression of 
fusiform aneurysmal dilatation of the mid-descending thoracic 
aorta, ectasia involving the dorsal aorta, and calcified 
granulomas involving the hilar regions.  In February 1987, 
the veteran reported that he had not felt well since aneurysm 
surgery, and had experienced, among other things, loss of 
energy and abdominal pains.  A VA examination in March 1987 
revealed: that the veteran was heavy (225 pounds): cold feet; 
mild redness of the nose, sinus, and throat; supraclavicular 
and intercostal retraction at inspiration; rhonchi in all 
lung fields (upon auscultation), with coarse rales 
frequently, and prolonged exhalation; deep tendon reflexes of 
1+ bilaterally, with decreased Babinski in both feet.  In 
July 1989, the veteran complained of numbness of his toes. 

In December 1992, the veteran was seen by VA for upper 
gastrointestinal bleed, diagnosed as secondary to peptic 
ulcer disease.  An endoscopy revealed pyloric channel ulcer.  
A January 1993 VA outpatient treatment entry reflects that 
the veteran reported that his energy level was still low, and 
his lungs had decreased breath sounds.  A September 1993 VA 
outpatient treatment entry reflects complaints of some edema 
of the left leg, and included the notation that the veteran 
still smoked.  In February 1994, the veteran claimed that a 
"cold sensation" in his lower extremities was attributed to 
his service-connected back disability.  A March 1994 VA 
outpatient treatment entry reflects the veteran's complaints 
of what he thought was "walking" pneumonia, which got 
better on its own.  An April 1994 VA outpatient treatment 
entry contained in the plan that the veteran "must stop 
smoking!!"

At a VA examination in April 1994, the veteran reported that 
he avoided standing for over 30 minutes due to a back injury, 
the left leg had been slightly to moderately edematous since 
1987 surgery, that walking a mile or climbing 3 flights of 
stairs was limited by shortness of breath, and that his 
activities were "severely limited by" his smoking.  
Examination revealed absent ankle jerks bilaterally.  The 
diagnoses included continuing tobacco dependence, chronic 
obstructive pulmonary disease, that the veteran was 
overweight (220 pounds), and dyspnea on exertion.

In October 1995, the veteran was admitted to a VA medical 
center.  The veteran reported a several year history of 
dyspnea on exertion, and that he had smoked two packs per day 
for the previous 50 years and had decreased recently to one 
pack per day.  Lungs were noted to have decreased movement at 
the bases.  He underwent a swan placement and repair of 
thoracoabdominal aneurysm.  The lungs were found to have and 
increased amount of adhesion to the chest wall as well as the 
thoracic aorta.  On day 3 the veteran complained of some 
diarrhea, which was heme negative, which improved and 
completely resolved over the next few days.  No complications 
were noted upon discharge. 

On December 17, 1996, the veteran was admitted to a VA 
medical center, where the history included a 100 pack per 
year history of smoking and that the veteran currently 
smoked, and current complaints included chronic cough and 
sinusitis status post upper respiratory infection two to 
three weeks prior.  His medications included Zantac, 
Metamucil, and Maalox, and was noted to have Ace bandages to 
the lower extremities.  On December 18, 1996, he underwent a 
left femoral to popliteal infrageniculate bypass graft with 
right saphenous vein graft harvest and a common femoral 
artery pseudoaneurysm ligation.  The veteran tolerated the 
procedure well, was transferred to the ward in good 
condition, and did well postoperatively.  On December 19, 
1996, he complained of pain mostly in the right lower 
extremity, which was relieved the same day and decreased the 
following day.  On December 22, 1996, he complained of lower 
extremity edema and left calf pain.  He was discharged in 
good condition on December 23, 1996.  

After a review of the evidence in this case, the Board finds 
that what is lacking in this case is competent medical 
evidence of record of current disabilities of the right or 
left leg.  The evidence of record includes that veteran's 
complaints of right or left leg symptomatology, including 
cold feet, decreased sensation or numbness, and left leg 
swelling or edema.  However, there is no medical diagnosis of 
right or left leg disability.  The United States Court of 
Appeals for Veterans Claims has held that "[i]n order for 
the veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 
2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Moreover, even assuming, arguendo, that there was medical 
evidence of a current disability of the left or right leg, 
there is no evidence to demonstrate that such disability was 
either caused or aggravated by VA hospitalization or medical 
or surgical treatment in 1995 or 1996.  The symptoms of cold 
feet and decreased sensation or numbness were noted as early 
as 1987, many years prior to the VA surgeries in 1995 and 
1996, while complaints of left leg swelling or edema were 
noted as early as 1993, over two years prior to the October 
1995 VA treatment.  There is no evidence of record to 
demonstrate additional disability of either leg or lower 
extremity following VA surgeries in October 1995 and December 
1996.

The Board also finds that what is lacking in this case is 
competent medical evidence of record that the veteran's 
diagnosed lung disability of chronic obstructive pulmonary 
disease or gastrointestinal disorder of peptic ulcer disease 
was caused by VA hospitalization or medical or surgical 
treatment, including treatment in October 1995 and December 
1996.  The evidence outlined above reflects that, prior to 
the October 1995 VA surgery, the veteran had complained of a 
several year history of shortness of breath and dyspnea on 
exertion and sinusitis, and clinical findings had revealed 
granulomas involving the hilar regions of the lungs, 
supraclavicular and intercostal retraction at inspiration, 
rhonchi in all lung fields, frequent coarse rales, prolonged 
exhalation, decreased breath sounds, and redness of the nose, 
sinus, and throat.  The October 1995 surgery noted that the 
veteran's lungs had an increased amount of adhesion to the 
chest as well as the thoracic aorta.  Preexisting diagnoses 
included continued tobacco dependence, chronic obstructive 
pulmonary disease, and that the veteran was overweight.  
Following a gastrointestinal bleed, in December 1992, the 
veteran was diagnosed with peptic ulcer disease.  This 
symptomatology and diagnosed disabilities preexisted VA 
treatment in 1995 and 1996, and there is no medical evidence 
of record that such disability was caused by VA treatment.

Further, there is no competent medical evidence of record to 
demonstrate that the veteran's preexisting respiratory or 
lung disorders, including chronic obstructive pulmonary 
disease, or gastrointestinal or bowel disorder, including 
peptic ulcer disease, increased in severity following VA 
hospitalization or medical or surgical treatment in October 
1995 and December 1996.  Therefore, there is no medical 
evidence to demonstrate aggravation of the veteran's 
preexisting disorders or disabilities. 

Even assuming the credibility of the veteran's lay statements 
(for purposes of determining whether the claims are well 
grounded), his statements do not constitute the required 
competent evidence of a current medical diagnosis or of 
medical causation.  That is to say, the evidence does not 
show that the veteran is qualified to render a current 
medical diagnosis or to offer a medical opinion on the 
medical question of whether VA hospitalization or medical or 
surgical treatment caused or aggravated the claimed 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
The veteran's representative's statements are argument in 
support of the claim, but are not medical evidence.


Because there is no competent medical evidence of either 
current disability of the right or left leg, or of additional 
disability of the lungs or a respiratory condition or 
gastrointestinal or bowel condition, the veteran's claims 
under the provisions of 38 U.S.C.A. § 1151 must be denied as 
not well grounded.  The Board need not reach the further 
question of proximate causation, but notes that there is, 
likewise, no medical nexus evidence of record to demonstrate 
that the alleged additional disabilities were proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or that an event was not 
reasonably foreseeable.  


ORDER

The appeal as to all issues is denied. 


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


